F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             April 11, 2006
                                 TENTH CIRCUIT                            Elisabeth A. Shumaker
                                                                             Clerk of Court

 DENNIS DONNELL JONES,

              Petitioner,                                 No. 05-6235
       v.                                              (W. D. Oklahoma)
 MIKE MULLIN, Warden,                                   (CIV-04-1544-F)

              Respondent.


                                       ORDER


Before EBEL, McKAY, and HENRY, Circuit Judges.



      Dennis Jones, an Oklahoma state prisoner proceeding pro se, seeks a

certificate of appealability (“COA”) to appeal the district court’s denial of his 28

U.S.C. § 2254 petition for habeas corpus. We deny his request for a COA and

dismiss his appeal.

                                 I. BACKGROUND

      In June 2002, a jury convicted Mr. Jones of (1) one count of assault and

battery with a deadly weapon with intent to kill, in violation of O KLA . S TAT . tit.

21 § 645; (2) forcible oral sodomy, in violation of O KLA . S TAT . tit. 21 § 888; (3)

two counts of rape in the first degree, in violation of O KLA . S TAT . tit. 21 § 1111;

(4) robbery with a dangerous weapon, in violation of O KLA . S TAT . tit. 21 § 888;
(5) kidnaping, in violation of O KLA . S TAT . tit. 21 § 741; and (6) one count of

assault and battery with a deadly weapon with intent to kill, in violation of O KLA .

S TAT . tit. 21 § 645. The jury found that Mr. Jones had committed these offenses

after he had previously been convicted of two or more felonies. The jury

sentenced him to consecutive terms of imprisonment of 50 years, 25 years, 75

years, 75 years, 35 years, and 75 years, respectively. The Oklahoma Court of

Criminal Appeals affirmed his convictions in August 2003, and on November 28,

2003, the ninety-day period expired for filing a petition for certiorari in the

United States Supreme Court.

      On November 12, 2004, Mr. Jones timely filed a petition for a writ of

habeas corpus, pursuant to 28 U.S.C. § 2254, raising four grounds for relief. The

magistrate judge recommended that the all claims should be dismissed because

they lacked merit. The district court adopted the magistrate judge’s report and

recommendation with respect to all claims. Mr. Jones has narrowed his request

for a COA to only one claim: that the trial court’s failure to provide a jury

instruction regarding parole eligibility violated his right to due process.

                                  II. DISCUSSION

      Issuance of a COA is jurisdictional. Miller-El v. Cockrell, 537 U.S. 322,

336 (2003). A COA may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A


                                           2
petitioner satisfies this standard by demonstrating that jurists of reason could

disagree with the district court’s resolution of his constitutional claims or that

jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Miller-El, 537 U.S. at 327. “The COA determination under

§ 2253(c) requires an overview of the claims in the habeas petition and a general

assessment of their merits.” Id. at 336. “This threshold inquiry does not require

full consideration of the factual or legal bases adduced in support of the claims.

In fact, the statute forbids it.” Id. While Mr. Jones is not required to prove the

merits of his case in applying for a COA, he must nevertheless demonstrate

“something more than the absence of frivolity or the existence of mere good faith

on his or her part.” Id. at 338 (internal quotation marks omitted).

      Mr. Jones contends that he is entitled to re-sentencing because due process

demands that a jury be informed that Oklahoma’s parole eligibility requirements

effectively require him to serve such a large portion of his sentence that there is

no possibility of parole during his natural life. The magistrate judge

recommended that this claim be denied because the trial court’s refusal to give the

requested jury instruction was “not contrary to or an unreasonable application of

clearly-established Supreme Court jurisprudence, and the omission of a jury

instruction on the issue of parole eligibility did not render [Mr. Jones’s] trial

fundamentally unfair.” Rec. doc. 34, at 19 (Report and Recommendation, filed


                                           3
Apr. 28, 2005).

      We have carefully reviewed Mr. Jones’s brief, the district court’s

disposition, the magistrate judge’s report and recommendation, and the record on

appeal. For substantially the same reasons set forth in the magistrate judge’s

report and recommendation, we hold that Mr. Jones’s application for a COA does

not make “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). We therefore GRANT Mr. Jones’s motion to proceed in

forma pauperis, but we deny his request for a COA and accordingly we DISMISS

this appeal.

                                             Entered for the Court,



                                             Robert H. Henry
                                             Circuit Judge




                                         4